DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 07/19/2021 has been entered. Claim 1 has been amended. Thus Claims 1-12 are currently pending and are under examination.

Withdrawn Rejections
	Claim 1 has been amended by reciting the new limitation “wherein a mass ratio of the reaction product residue to the water ([amount of reaction product residue]/[amount of water]) is 0.5 or more and 2.0 or less, performing solid-liquid separation when a solution obtained by addition of water to the reaction product residue contains solid substances”. The closest prior art, Patent number RU2359951 (RU’951 hereinafter; cited in IDS 08/20/2020; translation provided with the last Office Action 04/19/2021), fails to teach the claimed mass ratio of the reaction product residue to the water. Hence, the 102(a)(1) and 103 rejections of the record have been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art reference is Patent number RU2359951 (RU’951 hereinafter; cited in IDS 08/20/2020; translation provided with the last Office Action 04/19/2021).
RU’951 teaches in Example 1 (page 3) a method for producing hexafluorobutadiene HFBD), the method comprising dechlorinating 1,2,3,3-tetrachlorohexafluorobutane (HFCB) in isopropyl alcohol solvent and in the presence of zinc. The product HFBD is evaporated by increasing the temperature gradually and that phlegm appears in the reflux condenser and is analyzed by GC which shows HFBD. RU’951 teaches in the same example that to return the solvent from the reaction mass after receiving HFBD, the residue is treated with 40 g of hydrochloric acid (known to a skilled artisan to comprise hydrogen chloride in water) to dissolve the residual zinc and the solvent is separated by distillation. RU’951 teaches on page 3 that the addition of hydrochloric acid and further dilution with water can also recover the zinc chloride that forms from the reaction in addition to recovering the solvent. Hence, post distillation of the solvent, zinc chloride solution necessarily remains in the aqueous phase.
However, RU’951 fails to teach or suggest adding water in the after treatment process wherein the mass ratio of the reaction product residue to the water ([amount of reaction product residue]/[amount of water]) is 0.5 or more and 2.0 or less. A skilled artisan would not have been motivated to use the methods of RU’951 to arrive at the instantly claimed process for producing hexafluoro-1,3-butadiene.
In view of the foregoing, RU’951 neither anticipates nor reasonably makes obvious 
It is noted that the limitation “performing solid-liquid separation when a solution obtained by addition of water to the reaction product residue contains solid substances” is not given patentable weight because the solid-liquid separation is conducted in the claimed process only when the product residue contains solid substances.




Conclusion
	Claims 1-12 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622